Citation Nr: 0639740	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  95-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of lumbosacral strain on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied an evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of a lumbosacral strain.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in April 1997.  That development was completed, 
and the RO continued its denial of an evaluation in excess of 
10 percent for the veteran's service-connected back 
disability.  The case was returned to the Board, and the case 
was remanded again in August 1999.  In the August 1999 
remand, the Board indicated that the RO should consider the 
claim on an extraschedular basis and also adjudicate a claim 
for a total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).  
That development was completed by the RO, and the case was 
returned to the Board for appellate review.

The Board issued a decision in January 2001, which granted a 
schedular increase in the evaluation assigned to his low back 
disability to 20 percent.  However, the Board remanded the 
issues of entitlement to an increased evaluation on an 
extraschedular basis and entitlement to TDIU because the RO 
did not address those matters. 

Following the January 2001 remand, the RO implemented the 20 
percent schedular evaluation in an April 2001 rating decision 
and specifically advised the veteran that this was a full 
grant for the issue of a schedular evaluation.  A 
supplemental statement of the case (SSOC) was also issued in 
May 2003 addressing the issue of an extraschedular evaluation 
for the veteran's service-connected residuals of a 
lumbosacral strain.  In particular, the RO declined to refer 
the matter for extraschedular consideration.

The case was subsequently returned to the Board for appellate 
review, and in August 2003, the Board remanded the case for a 
hearing.  Accordingly, a hearing was held on November 19, 
2003, in New Orleans, Louisiana, before Kathleen K. 
Gallagher, a Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The case was once again returned to the Board, and in a June 
2004 decision, the Board denied the veteran's claim for an 
increased evaluation on an extraschedular basis.  The veteran 
then appealed the Board's June 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in August 2005, the Court vacated the Board's 
decision and remanded the case to the Board for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) 
filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the veteran a more recent VA 
examination, to allow for the initial consideration of 
additional evidence by the RO, and to provide a corrective 
notice letter.

As pointed out by the parties in the August 2005 Joint 
Motion, VA failed in its duty to assist the veteran in the 
development of his claim.  In this regard, it was noted that 
the most recent examination report of record was an addendum 
to a February 2000 VA examination report.  Therefore, a 
remand is necessary so that the RO may afford the veteran a 
contemporaneous VA examination.  



The Board also notes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, private medical opinions dated in June 2006 and 
October 2006 have been obtained and associated with the 
claims file. However, a Supplemental Statement of the Case 
(SSOC) has not been issued, and the veteran has not submitted 
a waiver of the RO's initial consideration of the evidence.  
The Board notes that the evidence is relevant to the issue on 
appeal, and, as such, the additional evidence must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, if a grant of the benefit 
sought is not made.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal and the case is already being remanded 
for further development, the RO should provide the veteran 
with a proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
corrective notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should schedule the veteran 
for an examination by the February 2000 
VA examiner or, if he is unavailable, by 
another suitably qualified VA examiner 
and refer the veteran's claims folder to 
the examiner for an opinion as to the 
severity of the veteran's service-
connected residuals of a lumbosacral 
strain.  The examiner should be 
requested to review all pertinent 
records associated with the claims file, 
including the private medical opinions, 
and to comment on the effect of the 
veteran's service-connected back 
disability on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected low back disability is 
of such severity alone to result in 
unemployability.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence and the claim on 
appeal readjudicated.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No action is required of 
the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


